                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                 SOUTHEASTERN DIVISION

THOMAS VONNEEDO,                                  )
                                                  )
                Plaintiff,                        )
                                                  )
         v.                                       )          No. 1:18CV34 HEA
                                                  )
RYAN DENNIS, et al.,                              )
                                                  )
                Defendants.                       )

                             OPINION, MEMORANDUM AND ORDER

       This matter is before the Court upon two motions filed by defendants Missouri Delta

Medical Center (also “MDMC”), Lauren Blackwelder, M.D., and Randy Deprow, R.N.

(collectively “defendants”), seeking to strike the first amended complaint (Docket No. 27/filed

August 23, 2018) and to dismiss the complaint pursuant to Rule 12(b)(6) of the Federal Rules of

Civil Procedure. (Docket No. 18/filed June 14, 2018).

       Plaintiff sought and was given a significant extension of time to respond to both motions.

On December 14, 2018, plaintiff filed a timely response, and the motions are now ripe for

disposition. For the reasons explained below, the Court will grant the motion to strike and direct

the Clerk of Court to strike the first amended complaint from the record, and will deny the

motion to dismiss and direct the defendants to answer the complaint.

                                           Background

       The facts giving rise to the complaint are well known to the Court and the parties.

However, following is a brief recitation. On February 15, 2018, plaintiff Thomas Vonneedo

filed a pleading he titled “Prisoner Civil Rights Complaint 42 U.S.C. § 1983.” In addition to the

instant defendants, plaintiff named law enforcement officers Ryan Dennis and Robert Flint Dees,

and fictitious defendants identified as intensive care unit personnel.
        According to the complaint, on October 5, 2015, Dennis and Dees arrested plaintiff.

After a strip search failed to reveal drugs hidden between plaintiff’s buttocks, Dennis

successfully applied for a search warrant to locate drugs inside plaintiff’s body. However, the

warrant did not permit invasive or intrusive medical procedures, and plaintiff did not consent to

such procedures. Dennis and Dees took plaintiff to MDMC, which allowed them to admit

plaintiff for the purpose of determining whether plaintiff had contraband in his rectum. Plaintiff

consented to an x-ray, but the results were inconclusive. Dennis, Dees and Blackwelder, acting

in concert, then had plaintiff placed in MDMC’s intensive care unit, where Blackwelder and

Deprow, among others, performed invasive medical procedures to determine whether there was

contraband inside plaintiff’s body. These procedures included placing an IV in plaintiff’s neck,1

placing a catheter in his penis, administering sedatives, and administering laxatives. The catheter

was improperly placed, which caused complications necessitating two surgeries in 2017.

        On June 13, 2018, defendants Dennis and Dees answered the complaint. On June 14,

2018, defendants filed the instant motion to dismiss. Subsequently, on August 8, 2018, plaintiff

filed an amended complaint he titled “Plaintiff’s First Amended Complaint.” (Docket No. 26).

On August 23, 2018, defendants filed the instant motion to strike.

                                            Legal Standard

        The purpose of a motion to dismiss for failure to state a claim is to test the legal

sufficiency of the complaint. To survive a motion to dismiss pursuant to Rule 12(b)(6) for

failure to state a claim upon which relief can be granted, “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570


1
 In his response, plaintiff includes a footnote that reads: “The complaint states arm incorrectly.” (Docket
No. 32 at 2).
                                                    2
(2007)). A claim for relief “must include sufficient factual information to provide the ‘grounds’

on which the claim rests, and to raise a right to relief above a speculative level.” Schaaf v.

Residential Funding Corp., 517 F.3d 544, 549 (8th Cir. 2008) (citing Twombly, 550 U.S. at 555

& n.3). This obligation requires a plaintiff to plead “more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555.

       When considering a motion to dismiss, the Court accepts as true all of the factual

allegations contained in the complaint, even if it appears that “actual proof of those facts is

improbable,” and reviews the complaint to determine whether its allegations show that the

pleader is entitled to relief. Id. at 555–56; Fed. R. Civ. P. 8(a)(2). The principle that a court

must accept as true all of the allegations contained in a complaint does not apply to legal

conclusions, however. Iqbal, 556 U.S. at 678 (“Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice”).

       The court must liberally construe pro se complaints. Estelle v. Gamble, 429 U.S. 97, 106

(1976). This means that if the essence of an allegation is discernible, the court should interpret it

in a way that permits the plaintiff’s claim to be construed within the proper legal framework.

Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015). However, giving a pro se complaint the

benefit of a liberal construction does not mean that procedural rules must be interpreted so as to

excuse mistakes by those who proceed without counsel. See McNeil v. United States, 508 U.S.

106, 113 (1993).

                                                Discussion

       The Court will first address defendants’ Motion to Strike Plaintiff’s First Amended

Complaint. In support of the motion, defendants argue, inter alia, that plaintiff filed the first

amended complaint without consent or leave of court more than 21 days after service of their



                                                 3
Rule 12(b)(6) motion.2 In his responsive memorandum, while plaintiff offers comprehensive and

well-reasoned argument in opposition to the motion to dismiss, he offers no argument in

opposition to the motion to strike. He does not ask this Court to deny the motion, nor does he

offer any argument that can be construed as asking the Court to allow him to proceed on his first

amended complaint or otherwise permit amendment of his original complaint. In sum, the

defendants’ argument is well taken, and nothing before the Court provides a reason to deny the

motion. The Court therefore concludes that the first amended complaint was not authorized as

required by Rule 15(a) of the Federal Rules of Civil Procedure, and will grant defendants’

motion to strike and order the first amended complaint stricken from the record. See McNeil,

508 U.S. at 113 (giving a pro se complaint the benefit of a liberal construction does not mean

that procedural rules must be interpreted so as to excuse mistakes by those who proceed without

counsel).

        The Court now turns to the defendants’ motion to dismiss the complaint. To state a claim

under 42 U.S.C. § 1983, a plaintiff must establish: (1) the violation of a right secured by the

Constitution or laws of the United States, and (2) that the alleged deprivation of that right was

committed by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

Because defendants herein are private parties, their actions must be “fairly attributable to the

State” in order for them to have acted under color of state law. Lugar v. Edmonson Oil Co., 457

U.S. 922, 937 (1987).

        In support of the instant motion to dismiss, defendants argue that procedures ordered for

a detainee’s medical well-being do not constitute state action for purposes of § 1983.                    In

response, plaintiff contends that his medical records will show that, at the time of examination,

2
  Defendants also argue that their motion to strike should be granted on the basis of futility. However, as
the Court has determined to grant the motion to strike on the basis that is not authorized as required by the
Federal Rules of Civil Procedure, the Court need not address defendants’ arguments concerning futility.
                                                     4
he was “healthy, awake and alert, so there were no visible signs of distress, and at this time in

question there were no exigent circumstances that would allow any intrusive or invasive medical

procedures.” (Docket No. 32 at 4).

       Defendants’ argument is not well taken. Nothing before the Court permits the conclusion

that medical reasons or exigent circumstances necessitated the invasive and intrusive procedures

of which plaintiff complains. In addition, according to the facts alleged in the complaint, the

veracity of which must be assumed, Dennis and Dees took plaintiff to MDMC where he was

admitted for the sole purpose of having his body searched for contraband pursuant to a warrant,

and when an x-ray was inconclusive, Dennis and Dees conscripted Blackwelder and Deprow to

perform the complained-of medical procedures to further search plaintiff’s body.

       Next, defendants argue that plaintiff failed to sufficiently allege that MDMC had an

unconstitutional policy or custom. In support, defendants argue that plaintiff merely stated, in

conclusory fashion, that MDMC’s policies and customs caused his injuries. In response, plaintiff

alleges that MDMC permitted him to be admitted by Dennis and Dees for the purpose of having

his body searched for contraband, and he states he has adequately alleged this was done pursuant

to a MDMC policy or custom.

       Defendants’ argument is not well taken. The Court cannot agree that plaintiff, at this

stage of this litigation, is required to plead the existence of an unconstitutional policy or custom

with the specificity that defendants demand. “When a complaint is filed, a plaintiff may not be

privy to the facts necessary to accurately describe or identify any policies or customs which may

have caused the deprivation of a constitutional right.” Doe ex rel. Doe v. Sch. Dist. of City of

Norfolk, 340 F.3d 605, 614 (8th Cir. 2003). Agreeing with the defendants on this point would

require this Court to ignore its duty to liberally construe plaintiff’s complaint, and to disregard



                                                 5
“the liberality of Fed. R. Civ. P. 8(a)(2) which requires merely ‘a short and plain statement of the

claim showing that the pleader is entitled to relief.’” Id.

       Defendants also argue that plaintiff failed to allege sufficient facts demonstrating that

Blackwelder and Deprow were state actors. In response, plaintiff contends he alleged that

“[a]fter the x-ray yielded inconclusive results, Dennis, Dees and Blackwelder, acting in concert,

had plaintiff placed in the MDMC intensive care unit, where Blackwelder and Deprow

performed invasive and intrusive medical procedures to determine whether there was contraband

inside plaintiff’s body,” and that “Blackwelder and Deprow were conscripted by Dennis and

Dees to administer drugs to plaintiff and perform medical procedures on him” that violated his

constitutional rights. (Docket No. 32 at 2-3). Plaintiff concludes Blackwelder and Deprow

therefore acted under color of state law.

       Defendants’ argument is not well taken. As noted above, this Court must liberally

construe plaintiff’s complaint, Estelle, 429 U.S. at 106, and plaintiff is required only to set forth

a “short and plain statement of the claim” showing he is entitled to relief. Fed. R. Civ. P. 8(a)(2).

Liberally construed, plaintiff has sufficiently alleged, at this stage of this litigation, that

Blackwelder and Deprow were state actors. See Sanchez v. Pereira–Castillo, 590 F.3d 31, 51–

52 (1st Cir. 2009) (holding that a doctor who performed an intrusive search of a prisoner at an

off-site emergency room was a state actor); Rodriques v. Furtado, 950 F.2d 805, 814 (1st Cir.

1991) (a private doctor was a state actor when he was conscripted by the police to conduct a

search of a suspect’s body cavity pursuant to a warrant); Conner v. Donnelly, 42 F.3d 220, 225–

26 (4th Cir. 1994) (holding that a private physician who treated an inmate acted under color of

state law even when the treatment occurred outside of the prison in the absence of a contract with

the state because the physician voluntarily assumed the state’s obligation to provide medical care

to inmate).
                                                  6
          Finally, defendants argue that even if the medical professional defendants were state

actors, they are entitled to qualified immunity because plaintiff fails to allege a violation of

clearly established law. In support, defendants argue they acted pursuant to a valid search

warrant, which weighs in favor of finding that the procedures were reasonable. In response,

plaintiff contends his medical chart showed that “Blackwelder was denied a surgical consult for

an endoscopy procedure by another doctor because the search warrant did not include any

intrusive or invasive medical procedures,” that his medical records will show there were no

medical reasons or exigent circumstances warranting the procedures, and that he “informed

everyone that he does not consent to any type of medical procedures after the mandatory x-ray

examination.” (Docket No. 32 at 4). Defendants’ arguments are not well taken.

          “Qualified immunity may protect government officials from liability under 42 U.S.C. §

1983, but not if their conduct violated clearly established statutory or constitutional rights of

which a reasonable person would have known.” Nelson v. Corr. Med. Servs., 583 F.3d 522, 527

(8th Cir. 2009) (en banc) (quotation omitted). In the case at bar, there is some question as to

whether the defense of qualified immunity is categorically available to the medical professional

defendants. Nevertheless, even if the defense is available, it does not entitle the defendants to

dismissal.      Taken as true, plaintiff’s allegations in the complaint show that the medical

professional defendants repeatedly performed invasive and intrusive procedures without his

consent. He also alleges, and defendants do not dispute, that the warrant did not permit invasive

or intrusive procedures.3 Nothing before the Court permits the conclusion that the medical

professional defendants made any attempt to verify the scope of the warrant before performing

the complained-of procedures. In fact, plaintiff contends that another doctor refused to consult

with Blackwelder on performing a procedure on plaintiff because the warrant did not allow

3
    Defendants state this fact has no legal significance. (Docket No. 33 at 3).
                                                        7
invasive procedures. Additionally, nothing before the Court allows the conclusion that the

defendants performed the complained-of procedures for medical reasons, or due to any exigent

circumstance. It therefore cannot be said, at this stage, that the medical professional defendants

did not violate plaintiff’s constitutional rights, nor can it be said that a reasonable medical

professional in their position would have failed to realize that his or her actions were unlawful.

       The Court will deny the defendants’ motion to dismiss, and direct them to answer the

complaint.

       Accordingly,

       IT IS HEREBY ORDERED that defendants’ motion to strike the first amended

complaint (Docket No. 27) is GRANTED to the extent defendants seek to strike the first

amended complaint on the basis that it was filed in violation of the Federal Rules of Civil

Procedure.

       IT IS FURTHER ORDERED that the Clerk of Court shall strike from the record

plaintiff’s first amended complaint (Docket No. 26).

       IT IS FURTHER ORDERED that defendants’ motion to dismiss (Docket No. 18) is

DENIED.

       IT IS FURTHER ORDERED that, within fourteen (14) days of the date of this order,

defendants shall answer the complaint.

       Dated this 18th day of January, 2019.




                                                    HENRY EDWARD AUTREY
                                                  UNITED STATES DISTRICT JUDGE




                                                 8
